The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 25, 2014

                                       No. 04-14-00236-CR

                                          Troy CURTIS,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR0800A
                        Honorable Philip A. Kazen, Jr., Judge Presiding

                                          ORDER
        On April 4, 2014, Appellant filed his notice of appeal with this court. On June 18, 2014,
court reporter Mary Beth Simpkins filed a notice of late reporter’s record. The notice states
Appellant has not paid, or made arrangements to pay, the fee for preparing the reporter’s record.
        Therefore, we ORDER Appellant to provide written proof to this court within ten days of
the date of this order that the reporter’s record has been requested and either (1) the reporter’s fee
has been paid or arrangements have been made to pay the reporter’s fee, or (2) Appellant is
entitled to appeal without paying the reporter’s fee.
        If Appellant fails to respond within the time provided, Appellant’s brief will be due
within thirty days from the date of this order, and the court will only consider those issues or
points raised in Appellant’s brief that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court